 





EXECUTION VERSION

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT (the “Amendment”) to Employment Agreement, effective as of
October 23, 2013, as amended effective January 19, 2017 (as amended, the
“Agreement”), is made and entered into effective as of September 5, 2018 (the
“Effective Date”), by and between PURE BIOSCIENCE, INC., a Delaware corporation
(the “Company”), and HENRY R. LAMBERT (“Executive”). Capitalized terms used but
not otherwise defined herein shall have the same meanings as set forth in the
Agreement.

 

WHEREAS, the Company desires assurance of the continued association and services
of the Executive in order to retain the Executive’s experience, skills,
abilities, background and knowledge, and is willing to continue to engage the
Executive’s services on the terms and conditions set forth in the Agreement, as
amended by this Amendment.

 

WHEREAS, the Executive desires to continue to provide services to the Company,
and is willing to continue to provide such services on the terms and conditions
set forth in the Agreement, as amended by this Amendment.

 

WHEREAS, the Company and the Compensation Committee of the Board of Directors
has determined that it is in the best interest of the Company and its
stockholders to amend the Agreement as set forth herein.

 

WHEREAS, Section 12 of the Agreement provides that the Agreement may be amended
or modified only with the express prior written consent of the Executive and the
Board representative specifically authorized by the Board to execute any such
amendment or modification to the Agreement on behalf of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. AMENDMENT TO SECTION 1.

 

a. The first paragraph of Section 1.1 is hereby amended and restated in its
entirety to read as follows:

 

“1.1 Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement, until the earlier of (i) the termination of the Executive’s
employment in accordance with this Section 1.1 or (ii) June 30, 2020 (the
“Term”). Executive’s start date shall be September 10, 2013. During the Term,
the Executive shall be employed on an at-will basis, subject to the following
provisions:”

 

b. Section 1.5 is hereby deleted in its entirety.

 





1

 



 

2. AMENDMENT TO SECTION 4.

 

a. Section 4.1 is hereby amended and restated in its entirety to read as
follows:

 

“4.1 Benefits Upon Expiration or Termination By Executive Without Good Reason.
If the Executive’s employment terminates upon expiration of the Agreement or by
the Executive without Good Reason (as defined below), the Company shall pay to
the Executive (or the Executive’s beneficiaries, as applicable) the Executive’s
Base Salary, any bonus awarded under Section 3.2 not previously paid, and any
accrued and unused vacation benefits, each as earned through the date of
termination at the rate then in effect, less standard deductions and
withholdings, and the Company shall thereafter have no further obligations to
the Executive (or the Executive’s beneficiaries, as applicable), except as
expressly otherwise provided in this Section 4; provided, however, that if the
Executive’s employment terminates upon expiration of the Agreement, the Company
also shall provide to the Executive (or the Executive’s beneficiaries, as
applicable) the benefits described in Section 4.2(c) below. If the Executive’s
employment terminates due to the Executive’s death or Complete Disability (as
defined below), the Company shall provide to the Executive (or the Executive’s
beneficiaries, as applicable) the severance benefits described in Section 4.2
below.”

 

b. Section 4.2(a) is hereby amended and restated in its entirety to read as
follows:

 

“(a) the Executive shall be entitled to severance pay in the form of continued
payment of the Executive’s annual Base Salary then in effect for a period of six
(6) months. Such continued payments shall be subject to standard deductions and
withholdings and paid in accordance with the Company’s regular payroll policies
and practices in the first payroll period following the Release Effective Date.”

 

c. Section 4.3(a) is hereby amended and restated in its entirety to read as
follows:

 

“(a) Good Reason. “Good Reason” for the Executive to terminate his employment
shall mean the occurrence of any of the following events without the Executive’s
consent; provided, however, that any resignation by the Executive due to any of
the following conditions shall only be deemed for Good Reason if: (i) the
Executive gives the Company written notice of his intent to terminate for Good
Reason within ninety (90) days following the first occurrence of the
condition(s) that the Executive believes constitutes Good Reason, which notice
shall describe such condition(s); (ii) the Company fails to remedy, if
remediable, such condition(s) within thirty (30) days following receipt of the
written notice (the “Cure Period”) of such condition(s) from the Executive; and
(iii) the Executive actually resigns his employment within the first ninety (90)
days after expiration of the Cure Period; (A) a material reduction by the
Company of the Executive’s authority, duties or responsibilities or the
assignment to the Executive of any duties substantially inconsistent with the
Executive’s positions, duties and responsibilities with the Company; or (B) a
material breach by the Company of this Agreement or any other agreement between
the Company and the Executive.”

 

3. AMENDMENT TO SECTION 5. Section 5 is hereby deleted in its entirety and any
and all references thereto in the Agreement are hereby deleted from the
Agreement.

 

4. AMENDMENT TO SECTION 6. Section 6 is hereby deleted in its entirety and any
and all references thereto in the Agreement are hereby deleted from the
Agreement.

 

5. APPROVAL OF AMENDMENT. By their signatures below, the Company and Executive
hereby adopt this Amendment.

 

6. NECESSARY ACTS. Each party to this Amendment hereby agrees to perform any
further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.

 

7. GOVERNING LAW. This Amendment shall be governed in all respects by the
internal laws of the State of California.

 

8. CONTINUED VALIDITY. Except as otherwise expressly provided herein, the
Agreement shall remain in full force and effect.

 

9. FACSIMILE; COUNTERPARTS. This Amendment may be executed by facsimile or
electronic transmission and in any number of counterparts by the parties hereto,
all of which together shall constitute one instrument.

 

[Remainder of Page Left Intentionally Blank]

 

2

 







 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Effective Date.

 



  PURE BIOSCIENCE, INC.            By: /s/ Janet Risi Field     Name: Janet Risi
Field     Title: Compensation Committee Chair           HENRY R. LAMBERT      
/s/ Henry R. Lambert      (Signature)

 

3

 

 

